Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 10 September 2020, 15 December 2020 and 14 September 2021, has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the set of tomographic images" and “the assessment” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the noninvasive equipment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, system and non-transitory computer readable medium (CRM) for assessing a representation of a physiological system of a subject for a disease state. The limitations of:
Claim 1, which is representative of claims 14 and 20
[… obtaining …], a plurality of biophysical signal data sets of a subject; generating, […], a residue model from an analysis of the plurality of biophysical signal data sets; generating, […], a three-dimensional volumetric object from a point-cloud residue, wherein the point-cloud residue comprises a plurality of vertices defined in a three-dimensional phase space of the plurality of biophysical signal data sets; and determining, […], machine extractable features associated with a geometric associated aspect of the three-dimensional volumetric object, wherein the one or more machine extractable features are used as an indicator of a disease state.
, as drafted, is a method, which under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. That is, other than reciting one or more processors (claim 1), a system comprising a processor and a memory (claim 14) and a non-transitory CRM with a processor (claim 20), nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the one or more processors (claim 1), a system comprising a processor and a memory (claim 14) and a non-transitory CRM with a processor (claim 20), the claim encompasses collection of data for preprocessing of the data to generate a residue model, and using the generated residue to map a 3D volumetric object and extract geometric features from the volumetric object to make determinations about disease state. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more processors (claim 1), a system comprising a processor and a memory (claim 14) and a non-transitory CRM with a processor (claim 20), which implements the abstract idea. The one or more processors (claim 1), a system comprising a processor and a memory (claim 14) and a non-transitory CRM with a processor (claim 20) are recited at a high level of generality (i.e., a general purpose computer; See Applicant’s specification Figure 17, paragraphs [0174]-[0184]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of “obtaining, by one or more processors…”. The “obtaining, by one or more processors…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors (claim 1), a system comprising a processor and a memory (claim 14) and a non-transitory CRM with a processor (claim 20), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “obtaining, by one or more processors…” were considered extra-solution activity. The “obtaining, by one or more processors…”steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-13 and 15-19 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2 and 15 further recite performance of a triangulation operation on the residue, however performance of a triangulation operation is not an additional element, and therefore cannot provide a practical application and/or significantly more.
Claim 3, recites what the disease is but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claims 4 and 16 further recite what the extractable features are but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claim 5 further recites generation of contour data but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claims 6 and 17-18 recite the additional element of noninvasive equipment. However, the noninvasive equipment is recited at a high-level of generality (i.e., off-the-shelf, electrical measurement device; See Applicant’s specification paragraphs [0068]-[0069]) which amounts to generally linking the abstract idea to a particular technological environment. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of noninvasive equipment was considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Burton: Figure 1, paragraphs [0047]-[0052]; Upton: Figure 1, paragraph [0098];  use of noninvasive equipment to collect biophysical signals is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible. 
Claim 7 further recites the removal of a baseline wandering trend but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claim 8 recites the additional elements of “wherein the three-dimensional object is rendered and displayed at a display… and/or presented in a report” and a computing device. The computing device is recited at a high level of generality (i.e., a general purpose computer; See Applicant’s specification Figure 17, paragraphs [0174]-[0184]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The “wherein the three-dimensional object is rendered and displayed at a display… and/or presented in a report” is recited at a high level of generality (i.e., as a generic display interface for presentation of information to a user) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing device to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “wherein the three-dimensional object is rendered and displayed at a display… and/or presented in a report” was considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Burton: Figure 12-14, paragraph [0053]; Upton: Figure 5, paragraph [0150]; display of generated data objects is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claim 9, further recites use of a sampling rate in collection of data but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claim 10, describes a subtraction operation but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.
Claims 11-13 and 19, further recite analysis of biophysical signal but does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Pub. No. 2016/0378936 (hereafter “Burton”; already of record in the IDS).

Regarding claim 1, Burton teaches a method for non-invasively assessing a representation of a physiological system in which the representation is indicative of a disease state of a subject (Burton: paragraph [0005], “method and system facilitates monitoring and/or evaluation of disease or physiological state using mathematical analysis and machine learning analysis of a biopotential signal”), the method comprising:
--obtaining, by one or more processors (Burton: paragraph [0027], “one or more processors”), a plurality of biophysical signal data sets of a subject (Burton: Figures 1-2, paragraphs [0006]-[0008], “method and system facilitates the measurements of biopotential signals”, paragraphs [0021]-[0023], “receiving biopotential signal data associated with a subject… biopotential signals collected from two or more electrical leads”, paragraphs [0052]-[0053], “generate, from the source biopotential signal data 112 of a single signal, one or more additional biopotential signal data… where each of the first and second generated fractional derivative signal data 114a, 114b comprises a same length and a same sampling frequency as the biopotential signal data”. Also see, Figure 5, paragraph [0057]. The Examiner notes generation of additional biopotential signals, reads on obtaining a plurality of biophysical data sets, under the broadest reasonable interpretation);
--generating, by the one or more processors, a residue model from an analysis of the plurality of biophysical signal data sets (Burton: Figures 1-2, paragraph [0053]-[0054], “The additional biopotential signal data are used in conjunction with the source biopotential signal data to generate a phase space map to be used in subsequent phase space analysis 118”, paragraph [0056], “the signal normalization 302 further includes selecting 406 a cleanest segment of the filtered signal, the segment having a minimized residue between a wavelet model, of the signal, that is designed to detect the presence of a non-biological noise and the signal itself… decompose the signal into temporal levels in wherein one or more of the highest levels of decomposition of the temporal levels are used in the subtraction of the wavelet model from the signal to determine the residue… filtering 408 using a second wavelet model to remove undesired noise… decompose the signal into a number of temporal levels and one or more of the highest level of decomposition are maintained”. Also see, paragraph [0095]-[0097]. The Examiner notes subtraction of a wavelet model to generate a residue is described by Applicant’s specification paragraphs [0072]-[0077], as a residue model);
--generating, by the one or more processors, a three-dimensional volumetric object from a point-cloud residue (Burton: Figures 2, 6, paragraphs [0017]-[0018], “the method includes generating a Delaunay triangle mesh of the three-dimensional point in said space, wherein the geometric features and dynamical properties of the three-dimensional space includes the geometric features of the Delaunay triangle mesh”, paragraphs [0060]-[0062], “performing phase space analysis… the input to the phase space analysis is a point-cloud phase space map 601 of the biopotential signal data and corresponding virtual signal data as a vectorcardiogram… the point-cloud phase space map 601 is encapsulated by alpha shape or a Delaunay triangulation. Features of the alpha shape and/or triangulation may be extracted, via feature extraction 610, to determine additional geometric and dynamic properties of the model.”. Also see, paragraph [0008], [0098]-[0100]. The Examiner notes Applicant’s specification paragraph [0025] and [0131] describe generation of an alpha shape as a three-dimensional volumetric object), 
--wherein the point-cloud residue comprises a plurality of vertices defined in a three-dimensional phase space of the plurality of biophysical signal data sets (Burton: Figures 2, paragraph [0060], “the input to the phase space analysis is a point-cloud phase space map 601 of the biopotential signal data and corresponding virtual signal data as a vectorcardiogram”); and
--determining, by the one or more processors, machine extractable features associated with a geometric associated aspect of the three-dimensional volumetric object (Burton: Figure 6, paragraphs [0017]-[0018], “the method includes generating a Delaunay triangle mesh of the three-dimensional point in said space, wherein the geometric features and dynamical properties of the three-dimensional space includes the geometric features of the Delaunay triangle mesh”, paragraphs [0060]-[0062], “the point-cloud phase space map 601 is encapsulated by alpha shape or a Delaunay triangulation. Features of the alpha shape and/or triangulation may be extracted, via feature extraction 610, to determine additional geometric and dynamic properties of the model”. Also see, paragraph [0008]), 
--wherein the one or more machine extractable features are used as an indicator of a disease state (Burton: Figures 2, 6, paragraph [0008], “extract variables for use in machine learning to diagnose a pathology… wherein geometric features and dynamical properties of the three-dimensional space are used as variables representative of the subject in machine learning to detect one or more diagnosable pathology of the subject”, paragraph [0060]-[0065], “the extracted geometric and dynamic properties of the alpha shape and modified matching pursuit operations are use as variables to an artificial neural network analysis, a regression random forest analysis, or other machine learning analyses… using mathematical analysis and machine learning to diagnose disease”).

Regarding claim 2, Burton teaches the limitations of claim 1, and further teaches wherein the step of generating the three-dimensional volumetric object comprises: performing a triangulation operation on the point-cloud residue of the plurality of biophysical signal data sets, wherein the triangulation operation is selected from the group consisting of Delaunay triangulation, Mesh generation, Alpha Hull triangulation, and Convex Hull triangulation (Burton: Figures 2, 6, paragraphs [0017]-[0018], “the method includes generating a Delaunay triangle mesh of the three-dimensional point in said space, wherein the geometric features and dynamical properties of the three-dimensional space includes the geometric features of the Delaunay triangle mesh”, paragraphs [0060]-[0062], “performing phase space analysis… the input to the phase space analysis is a point-cloud phase space map 601 of the biopotential signal data and corresponding virtual signal data as a vectorcardiogram… the point-cloud phase space map 601 is encapsulated by alpha shape or a Delaunay triangulation. Features of the alpha shape and/or triangulation may be extracted, via feature extraction 610, to determine additional geometric and dynamic properties of the model.”. Also see, paragraphs [0098]-[0100]).

Regarding claim 6, Burton teaches the limitations of claim 1, and further teaches wherein the acquired plurality of biophysical signal data sets are derived from measurements acquired via a noninvasive equipment configured to measure properties selected from the group consisting of electric properties, magnetic properties, acoustic properties, impedance properties, and reflectance properties of a physiological system (Burton: Figure 1, paragraphs [0015]-[0016], “the biopotential signal data is associated with a biopotential signal collected from a single electrical lead… the single electrical lead collected measurements of the biopotential signal at a location selected from the group consisting of a chest line of the subject, a waistline of the subject, a wrist of the subject, a pelvic line of the subject, a neck of the subject, an ankle of the subject, a forehead of the subject, and an arm line of the subject.”. The Examiner notes an electrical lead in non-invasive and measures at least electrical properties).

Regarding claim 7, Burton teaches the limitations of claim 1, and further teaches removing, by the one or more processors, a baseline wandering trend from the acquired data prior to generating the plurality of models (Burton: Figure 5, paragraphs [0058]-[0059], “the output of the inversed FFT is further processed to remove 508 baseline wander… the output of the convolution is further processed to remove 508 baseline wander”, paragraph [0097], “The baseline wander was then extracted from each of the three dimensions”).

Regarding claim 8, Burton teaches the limitations of claim 1, and further teaches causing, by the one or more processors, generation of a visualization of generated volumetric object as a three-dimensional object, wherein the three-dimensional object is rendered and displayed at a display of a computing device and/or presented in a report (Burton: Figures 2, 6, 12-14, paragraph [0053], “graphical user interface, in some embodiments, is included in a display unit configured to display parameters 122. In some embodiments, the graphical user interface displays intermediate parameters such as a 3D phase space plot representation of the biopotential signal data and virtual biopotential signal data”, paragraphs [0060]-[0062], “performing phase space analysis… the input to the phase space analysis is a point-cloud phase space map 601 of the biopotential signal data and corresponding virtual signal data as a vectorcardiogram… the point-cloud phase space map 601 is encapsulated by alpha shape or a Delaunay triangulation. Features of the alpha shape and/or triangulation may be extracted, via feature extraction 610, to determine additional geometric and dynamic properties of the model.”, paragraphs [0075]-[0076], “The vectorcardiogram (VCG) is shown in a point-cloud phase space map 1202 in which the measured biopotential signals 112 and the virtual biopotential signals 114a, 114b are shown without time in a three axis coordinate system”. Also see, paragraph [0017]-[0018], [0098]-[0100]. The Examiner notes figures 12-14 are visualizations of the object as a 3D object).

Regarding claim 9, Burton teaches the limitations of claim 1, and further teaches wherein each of the acquired biophysical signal data sets comprises a wide-band phase gradient biopotential signal data set that is simultaneously acquired at a sampling rate selected from the group consisting of about 1 kHz, about 2 kHz, about 3 kHz, about 4 kHz, about 5 kHz, about 6 kHz, about 7 kHz, about 8 kHz, about 9 kHz, about 10 kHz, and greater than 10kHz (Burton: paragraph [0006], “the measurements of biopotential signals using a single electrode lead”, paragraph [0085], “Raw ECG signals were recorded from a single channel with a sampling frequency of 1000 Hz”).

Regarding claim 10, Burton teaches the limitations of claim 1, and further teaches wherein the residue model is generated by: a subtraction operation of the acquired biophysical signal data sets and a data set generated from the analysis of the plurality of biophysical signal data sets (Burton: Figures 1-2, paragraph [0053]-[0054], “The additional biopotential signal data are used in conjunction with the source biopotential signal data to generate a phase space map to be used in subsequent phase space analysis 118”, paragraph [0056], “the signal normalization 302 further includes selecting 406 a cleanest segment of the filtered signal, the segment having a minimized residue between a wavelet model, of the signal, that is designed to detect the presence of a non-biological noise and the signal itself… decompose the signal into temporal levels in wherein one or more of the highest levels of decomposition of the temporal levels are used in the subtraction of the wavelet model from the signal to determine the residue… filtering 408 using a second wavelet model to remove undesired noise… decompose the signal into a number of temporal levels and one or more of the highest level of decomposition are maintained”. Also see, paragraph [0095]-[0097]).

Regarding claim 11, Burton teaches the limitations of claim 1, and further teaches wherein the analysis of the plurality of biophysical signal data sets comprises a quasi-periodic analysis of the frequency components of the plurality of biophysical signal data sets (Burton: paragraph [0005], “mathematically modulating (e.g., by expanding or contracting) portions of a given biopotential signal, in the frequency domain, the numeric-based operation gives emphasis or de-emphasis to certain measured frequencies of the biopotential signals”, paragraph [0067], “ECG recordings were continuously collected every 10 seconds and every 12 seconds over a period of two weeks”. The Examiner notes Applicant’s specification paragraph [0085], defines ECG data as quasi-periodic by nature, and therefore analysis of said data is a quasi-periodic analysis of the frequency).

Regarding claim 12, Burton teaches the limitations of claim 1, and further teaches wherein the analysis of the plurality of biophysical signal data sets comprises a chaotic analysis of the frequency components of the plurality of biophysical signal data sets (Burton: Figure 6, paragraph [0056]-[0060], “decompose the signal into temporal levels in wherein one or more of the highest levels of decomposition of the temporal levels are used in the subtraction of the wavelet model from the signal to determine the residue”, paragraph [0098], “The signal is modeled with the modified matching pursuit (MMP) algorithm to create a sparse mathematical model. Characteristics of the model, including residue quantification, were included in the feature set.”. The Examiner notes use of a sparse-approximation decomposition algorithm is described by Applicant’s specification paragraphs [0072]-[0074], as a chaotic analysis and teaches what is required of the claim under the broadest reasonable interpretation).

Regarding claim 13, Burton teaches the limitations of claim 1, and further teaches wherein the analysis of the plurality of biophysical signal data sets comprises a phase analysis of the plurality of biophysical signal data sets (Burton: Figures 1-2, paragraph [0053]-[0054], “The additional biopotential signal data are used in conjunction with the source biopotential signal data to generate a phase space map to be used in subsequent phase space analysis 118”, paragraph [0056], “the signal normalization 302 further includes selecting 406 a cleanest segment of the filtered signal, the segment having a minimized residue between a wavelet model, of the signal, that is designed to detect the presence of a non-biological noise and the signal itself… decompose the signal into temporal levels in wherein one or more of the highest levels of decomposition of the temporal levels are used in the subtraction of the wavelet model from the signal to determine the residue… filtering 408 using a second wavelet model to remove undesired noise… decompose the signal into a number of temporal levels and one or more of the highest level of decomposition are maintained”. Also see, paragraph [0095]-[0097]. The Examiner notes subtraction of a wavelet to produce a residue is described by Applicant’s specification paragraphs [0075]-[0077], as phase analysis and teaches what is required of the claim under the broadest reasonable interpretation). 

REGARDING CLAIM(S) 14 AND 20
Claim(s) 14 and 20 is/are analogous to Claim(s) 1, thus Claim(s) 14-20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 15-17 
Claim(s) 15-17 is/are analogous to Claim(s) 2, 4 and 6, thus Claim(s) 15-17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2, 4 and 6.

Regarding claim 18, Burton teaches the limitations of claim 14, and further teaches wherein the noninvasive equipment comprises a phase space recorder and/or an optical photoplethysmograph system (Burton: Figure 1, element 102, paragraphs [0047]-[0052], “the system 100 includes a biopotential measuring equipment 102… The biopotential measuring equipment 102 collects a biopotential signal via a single lead electrode 106 (and corresponding GND lead 124) that is attached to the surface of a subject 108 (e.g., the skin of atest animal or a person). The biopotential measuring equipment may be any device configured to capture electrophysiological signal”. The Examiner notes Applicant’s specification Figure 1, and paragraphs [0068]-[0069], describe a phase space recorder a noninvasive equipment to measure biophysical signals via a measurement probe (i.e., lead). Therefore, the broadest reasonable interpretation of phase space recorder is taught).

Regarding claim 19, Burton teaches wherein the analysis of the plurality of biophysical signal data sets comprises at least one of: a quasi-periodic analysis of the frequency components of the plurality of biophysical signal data sets (Burton: paragraph [0005], “mathematically modulating (e.g., by expanding or contracting) portions of a given biopotential signal, in the frequency domain, the numeric-based operation gives emphasis or de-emphasis to certain measured frequencies of the biopotential signals”, paragraph [0067], “ECG recordings were continuously collected every 10 seconds and every 12 seconds over a period of two weeks”. The Examiner notes Applicant’s specification paragraph [0085], defines ECG data as quasi-periodic by nature, and therefore analysis of said data is a quasi-periodic analysis of the frequency), 
--a chaotic analysis of the frequency components of the plurality of biophysical signal data sets (Burton: Figure 6, paragraph [0056]-[0060], “decompose the signal into temporal levels in wherein one or more of the highest levels of decomposition of the temporal levels are used in the subtraction of the wavelet model from the signal to determine the residue”, paragraph [0098], “The signal is modeled with the modified matching pursuit (MMP) algorithm to create a sparse mathematical model. Characteristics of the model, including residue quantification, were included in the feature set.”. The Examiner notes use of a sparse-approximation decomposition algorithm is described by Applicant’s specification paragraphs [0072]-[0074], as a chaotic analysis and teaches what is required of the claim under the broadest reasonable interpretation), and 
--a phase analysis of the plurality of biophysical signal data sets (Burton: Figures 1-2, paragraph [0053]-[0054], “The additional biopotential signal data are used in conjunction with the source biopotential signal data to generate a phase space map to be used in subsequent phase space analysis 118”, paragraph [0056], “the signal normalization 302 further includes selecting 406 a cleanest segment of the filtered signal, the segment having a minimized residue between a wavelet model, of the signal, that is designed to detect the presence of a non-biological noise and the signal itself… decompose the signal into temporal levels in wherein one or more of the highest levels of decomposition of the temporal levels are used in the subtraction of the wavelet model from the signal to determine the residue… filtering 408 using a second wavelet model to remove undesired noise… decompose the signal into a number of temporal levels and one or more of the highest level of decomposition are maintained”. Also see, paragraph [0095]-[0097]. The Examiner notes subtraction of a wavelet to produce a residue is described by Applicant’s specification paragraphs [0075]-[0077], as phase analysis and teaches what is required of the claim under the broadest reasonable interpretation).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0378936 (hereafter “Burton”; already of record in the IDS) in view of U.S. Pub. No. 2020/0388037 (hereafter “Upton”).

Regarding claim 3, Burton teaches the limitations of claim 1, but may not explicitly teach wherein the machine extractable features are used in a machine-trained estimation of presence and/or non-presence of significant coronary artery disease.
Upton teaches wherein the machine extractable features are used in a machine-trained estimation of presence and/or non-presence of significant coronary artery disease (Upton: paragraph [0140], “outcome data may indicate whether the patient had a positive or negative diagnosis for a cardiac condition, for example the presence or absence of coronary artery disease, during an elapsed time interval.”. Also see, paragraph [0151], [0159]-[0162]).
One of ordinary skill in the art before the effective filing date would have found it obvious to use machine learning to estimate coronary artery disease (CAD) as taught by Upton with the use of machine learning to make predictions about disease state as taught by Burton with the motivation of “the accuracy of the diagnostic model may be improved, thereby enabling mode accurate prediction of whether or not an individual will go on to develop a disease, such as coronary artery disease” (Upton: paragraph [0142]).

Regarding claim 4, Burton teaches the limitations of claim 1, and but may not explicitly teach wherein the machine extractable features are selected from the group consisting of a 3D object volume value, a void volume value, a surface area value, a principal curvature direction value, and a Betti number value.
Upton teaches wherein the machine extractable features are selected from the group consisting of a 3D object volume value, a void volume value, a surface area value, a principal curvature direction value, and a Betti number value (Upton: paragraph [0103], “assessment and comparison of the volume”, paragraph [0109], “analysing the radius and direction of curvature”, paragraph [0163], “a set of features are calculated… identify those features that are most relevant. The most pertinent features may thereby be identified to build the diagnostic model… volume change… area of a specific segment”. Also see, Tables 9-10).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding claim 5, Burton teaches the limitations of claim 1, but may not explicitly teach generating a contour data set for each tomographic image of the set of tomographic images, wherein the contour data are presented for the assessment of presence and/or non-presence of significant coronary artery disease.
Upton teaches generating a contour data set for each tomographic image of the set of tomographic images, wherein the contour data are presented for the assessment of presence and/or non-presence of significant coronary artery disease (Upton: Figure 5, paragraph [0019]-[0024], “the processor may be configured to analyse the first and second images to identify the first and second sets of contour data. The processor may, for example, utilize image processing techniques to identify the first and second sets of contour data”, paragraph [0140], “outcome data may indicate whether the patient had a positive or negative diagnosis for a cardiac condition, for example the presence or absence of coronary artery disease, during an elapsed time interval.”, paragraph [0150], “The processor unit 106 may be arranged to display the output on the display 112”, paragraph [0163], “to build a diagnostic model, a set of features are calculated from the contour data… ”. Also see, Figure 1, and paragraph [0098]).
The motivation to combine is the same as in claim 3, incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20210374951 (hereafter “Antoniades”) teaches characterizing a region of an image using image analysis to determine CAD.
U.S. Pub. No. 20090274375 (hereafter “Kanamau”) teaches classifying images using topological features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626